The opinion the court was delivered by


Mr. Justice Huger.

It is important to the quiet enjoyment of landed property, that the rules by which it is to be located should be simple and ■few. If a case therefore can be as well decided by an already well known and established rule, it is better to be satisfied with it, than to nake a new one, or resort to another not sd well known. It has already been well settled that courses and dis tances must govern, unless conlrouled by artificial boundaries or natural objects. Having Arrived therefore at the comer C. the surveyor should have proceeded on the dotted line C. E. (the course called for in the grant,) had he not been prevented by the call for M£Cown’s line, which runs in the direction or course of C. D. F. As soon however as he arrived at D. the termination of M'Cown’s line,- the reason for leaving the course called for by the grant, ceased, and he should then have returned to the course. Every link he ran on D. F. was unauthorised by the grant — fit was neither the course or M‘Cown’s line. From the termination of M‘Cown’sline at D. he ought to have proceeded in the direction of D. G. (the couyse-csilled for by *456the grant) which fixes the corner at G. The motion in- this case must therefore be granted.
Clarke, for motion.
Eaves, contra.
Colcbck, and Johnson, Justices, concurred.